DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 10 December 2019 has been entered.  After entry of the amendment claims 1-20 are currently pending in the application.

Claim Objections
Claims 6-7, 10, 11, 15, and 19-20 are objected to because of the following informalities:  
In claim 6, line 2, the phrase “colored pigment” should be – color pigment – as this is how the pigment is referred to later on in this claim and in further claims.
	In claim 7, line 15, “45” should be – 5 –.  It appears that applicant is intending the “4” to be deleted however as strikethrough is utilized, it appears that the “4” has not been deleted.
	In claim 10, line 3, “45” should be – 5 –.  It appears that applicant is intending the “4” to be deleted however as strikethrough is utilized, it appears that the “4” has not been deleted.
	In claim 11, part 3), applicant needs to insert – ; and – or other terminology after the term quartz to delineate between the particles and the color paste mixture.
	In claim 15, part 3), applicant needs to insert – ; and – or other terminology after the term quartz to delineate between the particles and the color paste mixture.
	In claim 19, part 3), applicant needs to insert – ; and – or other terminology after the term quartz to delineate between the particles and the color paste mixture.
	In claim 20, part 3), applicant needs to insert – ; and – or other terminology after the term quartz to delineate between the particles and the color paste mixture.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the phrase “the color pigment” lacks proper antecedent basis.
In claim 8, line 2, the phrase “the stirring and mixing time in step 1)” lacks proper antecedent basis as step 1) only recites “stirring”, not “stirring and mixing”.
In claim 11, the phrase “the color pigment” lacks proper antecedent basis.  
In claim 12, the phrase “the stirring and mixing time in step 1)” lacks proper antecedent basis as step 1) only recites “stirring”, not “stirring and mixing”.
In claim 19, the phrase “the color pigment” lacks proper antecedent basis.
In claim 20, the phrase “the color pigment” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 109369068 A.
The reference teaches, in the abstract and page 1 of the machine translation, an artificial stone plate, which is formed by mixing, pressing and solidifying a raw material, the raw material comprising a main material and an auxiliary material, and the main material comprises 52% to 80% by weight of the mixed glass frit. The quartz sand is 3% to 40%, and the resin is 8% to 17%; the auxiliary material includes a coupling agent and a curing agent.  The weight ratio of the coupling agent to the resin is 0.6:100 to 2:100 and the weight ratio of the curing agent to the resin is 0.8:100-2:100.  The plate is made by mixing, pressing and solidifying to form the artificial stone plate.
As for claim 1, the reference teaches a glass frit which meets the particles containing a hydroxide or oxide, a quartz sand which meets the natural quartz, a resin which meets the resin and a coupling agent and curing agent which meets the auxiliary material.  The amounts of the components fall within the claimed range.
As for claim 3, according to paragraph 3 of page 3, the glass frit contains CaO and MgO.
As for claim 4, the resin is unsaturated polyester resin. The coupling agent is silane coupling agent. The curing agent is a peroxide or mixture of peroxides.
As for claim 5, the coupling agent may be selected from materials such as methacryloxypropyltrimethoxysilane,  vinyltriethoxysilane, vinyltrimethoxysilane etc.
As for claim 6, the reference teaches on page 3, paragraph 3, that the color pigment is inorganic pigment, organic pigment or color paste and the amount ranges from 0 to about 1.5%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent No. 11124453 B2).
The reference teaches, in the abstract, an artificial stone with glass as main material, which is characterized by that, its raw materials calculated by mass percent include: resin 8-16%, quartz sand aggregate 0-45%, glass particle aggregate 14-60%, quartz powder 0-32%, glass powder 0-32%, ultrafine quartz powder 0-5% and pigment 0-2%; its main materials also include curing agent and coupling agent, the mass ratio of the curing agent and the resin used is 0.5-2:100, and the mass ratio of the coupling agent and the resin used is 0.5-2:100.  A method of preparing the artificial stone is also taught (see column 5, lines 16+) .  The type of glass is ordinary flint glass or glass particles with colors (see column 4, lines 19-28).
The instant claims are obvious over the reference.
As for claim 1, the glass particle aggregate and glass powder meets the particles having hydroxide or metal oxide as it is known that a flint glass can contain metal oxides.  The quartz meets the natural quartz material.  The resin meets the resin component and the coupling agent and curing agent meets the auxiliary component.  The amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the amounts of the components overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 3, as the type of glass may be flint glass or colored glass it would appear that it would contain some of the materials recited in this claim.
As for claim 6, the reference teaches the addition of a pigment. Although the type is not recited it would obviously have to be organic or inorganic pigment.
As for claim 7, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 11, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 15, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 19, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Claims 2 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 109369068 A.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 2, the reference teaches amounts of components that overlap the claimed range of amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 7, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 8, while the reference does not recite the stirring and mixing time for step 1) it is within the level of ordinary skill in the art to determine the amount of time necessary to ensure that the components are properly mixed.   It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). As for the period of time for step 2) the reference teaches the same period of time.
As for claim 9, the reference teaches on page 3, in the paragraph immediately about Example 1, these limitations.
As for claim 10, the reference teaches on page 3, in the paragraph immediately about Example 1, these limitations.
As for claim 11, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 12, while the reference does not recite the stirring and mixing time for step 1) it is within the level of ordinary skill in the art to determine the amount of time necessary to ensure that the components are properly mixed.   It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). As for the period of time for step 2) the reference teaches the same period of time.
As for claim 13, the reference teaches on page 3, in the paragraph immediately about Example 1, these limitations.
As for claim 14, the reference teaches on page 3, in the paragraph immediately about Example 1, these limitations.
As for claim 15, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 16, while the reference does not recite the stirring and mixing time for step 1) it is within the level of ordinary skill in the art to determine the amount of time necessary to ensure that the components are properly mixed.   It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). As for the period of time for step 2) the reference teaches the same period of time.
As for claim 17, the reference teaches on page 3, in the paragraph immediately about Example 1, these limitations.
As for claim 18, the reference teaches on page 3, in the paragraph immediately about Example 1, these limitations.
As for claim 19, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 20, the reference teaches a similar method, see the abstract and page 2.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Claims 1, 3, 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104628301 A.
The reference teaches, in the abstract, lime flue gas artificial stone which comprises 20-70 pts. wt. lime flue gas mud salt, 6-25 pts. wt. resin, 10-15 pts. wt. accelerator, 0.2-2.0 pts. wt. coupling agent, 0.4-4.0 pts. wt. curing agent, 0.3-3.0 pts. wt. pigment, and 0-2.0 pts. wt. impurities.  The lime flue gas mud salt comprises 93-96.5 mass% calcium carbonate, 0.5-1.5 mass% sodium chloride, 0.5-1.5 mass% magnesium hydroxide, 1.5-4.0 mass% calcium sulfate, and 1.0-3.0 mass% impurities. The resin is unsaturated resin, epoxy resin, polymethyl methacrylate, and/or polyurethane resin. The coupling agent is organosilane coupling agent and/or titanate coupling agent.  The method comprises mixing components according to proportion; pouring in mold; vacuum pressing; curing; drying at room temperature; demolding; curing; and polishing.
The instant claims are obvious over the reference.
As for claim 1, the lime flue gas mud salt meets the particles containing a hydroxide or oxide.  The resin meets the resin component and the coupling agent and curing agent meets the auxiliary material.  The amounts of the components overlap the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 3 the lime flue gas mud salt contains magnesium hydroxide.
As for claim 6, a color pigment may be added.  According to the abstract, the pigments are inorganic pigments.
As for claim 7, the reference teaches a similar method, see the abstract and page 3.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 19, the reference teaches a similar method, see the abstract and page 3.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Claims 1, 3, 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104671705 A.
The reference teaches, in the abstract and machine translation an artificial stone which comprises 20-70 pts. wt. alkaline salt mud, 6-25 pts. wt. resin, 10-15 pts. wt. quartz sand, 0.2-2 pts. wt. accelerant, 0.4-4 pts. wt. coupling agent, 0.3-3 pts. wt. curing agent and 0-2 pts. wt. pigment. The alkaline salt mud comprises 90-96.5 wt.% calcium carbonate, 0.5-1.5 wt.% sodium chloride, 0.5-1.5 wt.% magnesium hydroxide, 1.5-4 wt.% calcium sulfate and balanced amount of impurities.  A method of making it is also taught.
The instant claims are obvious over the reference.
As for claim 1, the alkaline salt mud salt meets the particles containing a hydroxide or oxide and the quartz sand meets the natural quartz.  The resin meets the resin component and the coupling agent and curing agent meets the auxiliary material.  The amounts of the components overlap the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the amounts of the components overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 3, the alkaline salt mud contains magnesium hydroxide.
As for claim 7, the reference teaches a similar method, see the abstract and pages 2-3.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 11, the reference teaches a similar method, see the abstract and pages 2-3.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 19, the reference teaches a similar method, see the abstract and pages 2-3.  While the reference does not recite the same sequence of adding components the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 11,167,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims render obvious the instant claims.  
The artificial stone composition recited in claim 7 of the prior patent overlaps the claimed composition.  As claim 7 recites that the artificial stone is a slab it is obvious that it has been prepared by mixing, pressing and solidifying ingredients.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/478,412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims render obvious the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The artificial stone composition recited in claim 6 of the copending application overlaps the claimed composition.  As claim 6 recites that the artificial stone is a slab it is obvious that it has been prepared by mixing, pressing and solidifying ingredients.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731   

ajg
July 20, 2022